Citation Nr: 0911959	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to 
August 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This matter was previously before the 
Board in August 2008 at which time it was remanded for 
additional development.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss became manifest many 
years after service and is not otherwise related to service.

2.  The Veteran's tinnitus became manifest many years after 
service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during the Veteran's active duty service, nor may 
sensorineural hearing loss be presumed to have been incurred 
in or aggravated during such service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits. In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in May 2005, which was prior to the 
October 2005 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2005 letter, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim decided herein, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159; 
See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claims at issue.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Despite this change in the 
regulation, the May 2005 notice letter informed the appellant 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims and to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-21.  
Thus, the Board finds that the notice required by the VCAA 
and implementing regulations was furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since this claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in a letter dated in March 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim. Unfortunately, 
most of the appellant's service treatment records (formerly 
referred to as service medical records) are not available for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  
Accordingly, VA has a heightened duty to assist the appellant 
in developing this claim.  See Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999).  Regarding these missing service treatment 
records, the appellant was notified of the missing records in 
a letter dated in August 2005 and was given the opportunity 
to submit any such records in his possession.  In short, all 
procedures to obtain the appellant's service treatment 
records have been followed.  See VA Memorandum dated in 
August 2005.  Regarding private medical records, the 
appellant reported to a VA examiner in September 2005 that he 
first saw a doctor for his hearing loss in the 1960.  Also, 
the September 2005 audiology examiner referred to VA medical 
records not presently on file, dated in March 2002, March 
2003 and March 2004.  Accordingly, the Board remanded this 
case in August 2008 in order to obtain these missing 
identified records.  The RO, in turn, requested that the 
appellant provide additional information regarding these 
missing records so that they could be obtained.  See 
September 2008 letter to the Appellant.  The Appellant 
responded by stating that his local family doctor whom he saw 
many years ago had passed away and his records had been 
destroyed.  He also stated that he had been fitted with 
hearing aids at the VA medical facility in Fayetteville two 
or three years earlier.  These VA records are on file.  
Accordingly, VA has satisfied its duty to obtain all medical 
records pertinent to this appeal.  38 C.F.R. § 3.159(c).  
Moreover, the appellant was afforded a VA audiological 
examination during the pendency of this appeal and was also 
provided with the opportunity to attend a Board hearing, 
which he declined.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists. In fact, the 
appellant indicated in writing in December 2008 that he had 
no additional information or evidence to give VA to 
substantiate his claim except what he was submitting at that 
time.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's separation record from service (DD Form 214) 
shows that he served with an artillery unit in Korea.  

The Veteran's service treatment records, with the exception 
of his separation examination report, are unavailable for 
review and are presumed to have been destroyed in a fire at 
the National Personnel Records Center in St. Louis, Missouri, 
in 1973.  The Veteran's separation examination report, dated 
in August 1954, shows that he had normal hearing in each ear 
of 15/15 for both the whispered and spoken voice.  It also 
shows that he had a normal clinical evaluation of the ears.

VA outpatient records show that the Veteran received 
treatment in March 2005 for worsening tinnitus and hearing 
and that he requested that he be given an audiology referral.  

In April 2005, the Veteran underwent an audiology referral.  
The examination report notes the Veteran's report of 
bilateral decreased hearing and bilateral constant tinnitus 
since 1951.  Also noted was a history of military, 
recreational and occupational noise exposure.  Findings on 
the right revealed hearing sensitivity within normal limits 
at 250 Hertz (Hz) through 500 Hz, mild at 1000 Hz, and 
sloping to a profound sensorineural loss at 4000 to 6000 Hz 
with no response at 8000Hz.  On the left, hearing sensitivity 
was within normal limits at 250 Hz through 1000 Hz with 
sloping to a profound sensorineural hearing loss at 4000-6000 
Hz with no response at 8000 Hz.  The Veteran was also noted 
to have poor word recognition.  He was determined to have a 
hearing loss that could be helped with hearing aids.

In April 2005, the Veteran filed a claim for service 
connection for bilateral hearing loss and tinnitus, asserting 
that he had been constantly exposed to severe noise from 105 
"Hoisers" without any ear protection.  He indicated that 
the onset of these disabilities began in 1954 and that he 
first sought treatment for these disabilities in 1993 at a VA 
medical facility.

The Veteran asserted in a written statement in June 2005 that 
his "service medical records" would show treatment for 
hearing problems.

In an August 2005 Report of Contact, the Veteran's 
representative informed the RO that the Veteran had no 
service medical information to provide.  

The Veteran underwent a VA audiology examination in September 
2005.  The examiner stated that he had reviewed the Veteran's 
treatment records and claims file.  He recorded the Veteran's 
postservice treatment for hearing loss beginning in March 
2002 at which time the Veteran complained of increased 
hearing loss.  He said the Veteran had been treated at that 
time by ear lavage to remove cerumen.  He noted that the 
Veteran did not report tinnitus at that time and his request 
for referral to audiology had been declined.  The examiner 
further relayed that the Veteran had his ears irrigated in 
March 2003 due to his complaint that his left ear was 
plugged.  He did not report tinnitus at that time.  He 
remarked that the Veteran had been seen in March 2004 
complaining of worsening tinnitus, being hard of hearing, and 
reporting that his hearing had been affected by exposure to 
mortar fire in service.  The examiner also relayed the 
Veteran's report of first seeing a doctor for hearing loss in 
the 1960s and noted that he was taking quinine sulfate which 
had hearing loss and tinnitus as adverse reactions.  The 
Veteran's noise exposure history following service included 
50 years as a farmer and 8 years in manufacturing housing 
parts - window frames.  The Veteran also worked for 41 years 
as the owner/operator of a gas station.  Additional noise 
exposure included noise from hunting with a deer rifle and 
shotgun.  

Audiology testing at the September 2005 VA examination in 
pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
75
95
100
LEFT
30
30
55
90
95

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 78 percent in the left ear.

Regarding the Veteran's tinnitus, the examiner noted that the 
Veteran had persistent tinnitus which the Veteran said began 
in 1952.  However, the examiner said that he was unable to 
resolve the etiology of the Veteran's tinnitus without 
resorting to speculation.  He noted that while the Veteran 
had a history of military acoustic trauma, he also had a 50 
year history of non-military noise exposure and was on one 
medication that had tinnitus as an adverse reaction.  He 
pointed out that the available medical records did not 
include a complaint of tinnitus until after 2003.  

With respect to hearing loss, the examiner noted that hearing 
loss was present, but said he could not opine as to the 
etiology without resorting to speculation.  He said there was 
insufficient medical documentation to determine if there was 
a common etiological factor.  He said the Veteran's history 
since 2001 suggested a progressive hearing problem 
accompanied by an increase in the subjective loudness of the 
symptoms of tinnitus and at least one medication could 
account for the increase in the subjective loudness of the 
tinnitus.  

The examiner concluded by opining that while it was likely 
the Veteran was exposed to significant acoustic trauma during 
his 3 months of service during combat, it was less likely 
than not that at the time of discharge from service he had a 
hearing disability meeting VA criteria.  He explained that 
the Veteran's history suggested a gradual onset of hearing 
loss after service beginning at least 4 to 10 years after 
discharge and there was no documentation of a loss prior to 
2001.  In conclusion, the examiner opined that it was less 
likely than not that the Veteran's hearing loss was due, in 
part or whole, to acoustic trauma during military service.  

The Veteran pointed out in his Notice of Disagreement, dated 
in October 2005, that he served 16 months in Korea and three 
of those months were during combat.  He said that during 
those three months he served as an artillery loader loading 
155mm Howitzers.

The Veteran contended in his substantive appeal, dated in 
October 2006, that his hearing loss and tinnitus were due to 
his assignment and active participation in an artillery unit 
during combat. 

III.  Analysis

Pertinent Law

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post - 
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

Discussion

As a starting point, based on the audiological findings from 
the September 2005 VA examination, the Veteran currently 
meets the regulatory hearing thresholds for impaired hearing.  
38 C.F.R. § 3.385.  The Veteran also has a present diagnosis 
of tinnitus.  

Moreover, the Board concedes that the Veteran was exposed to 
noise while serving in an artillery unity in Korea for three 
months.  In this regard, the Veteran reports noise exposure 
from loading 155 Howitzer on the front lines in Korea.  

As for inservice hearing loss or treatment thereof, the 
Veteran at one point asserted treatment for hearing loss 
inservice, but he also asserted that he first sought 
treatment for hearing loss after service - in 1960 by a 
private physician and in 1993 at VA.  Unfortunately, most of 
his service treatment records are unavailable for review.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that in 
the case of missing service medical records, there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule).  Significantly, however, the claims file does 
contain the Veteran's August 1954 separation examination 
report showing that he had hearing of 15/15 for the whispered 
and spoken voice in each ear.  This report also shows that he 
had no ear abnormalities.  

The earliest medical evidence of treatment for hearing loss 
and tinnitus on file is found in VA outpatient records dated 
in March and April 2005.  These records, dated approximately 
50 years after the Veteran's discharge from service, reflect 
the Veteran's report of worsening hearing loss and tinnitus.  
That notwithstanding, the March 2005 VA examiner did make 
reference to earlier treatment records.  In this regard, he 
recorded the Veteran's postservice treatment for hearing loss 
beginning in March 2002 at which time the Veteran complained 
of increased hearing loss.  He said the Veteran had been 
treated at that time by ear lavage to remove cerumen.  He 
noted that the Veteran did not report tinnitus at that time 
and his request for referral to audiology had been declined.  
The examiner further relayed that the Veteran had his ears 
irrigated in March 2003 due to his complaint that his left 
ear was plugged.  He did not report tinnitus at that time.  
He remarked that the Veteran had been seen in March 2004 
complaining of worsening tinnitus, being hard of hearing, and 
reporting that his hearing had been affected by exposure to 
mortar fire in service.  The examiner also relayed the 
Veteran's report of first seeing a doctor for hearing loss in 
the 1960s and noted that he was taking quinine sulfate which 
had hearing loss and tinnitus as adverse reactions.  In 
short, while the precise date of initial medical treatment 
for the Veteran's claimed hearing loss and tinnitus has not 
been verified, it is clear that it was many years after 
service. 

As noted above, the fact that there is no evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  For service connection, it is not required that a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
be demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Despite finding that the Veteran was exposed to acoustic 
trauma in service during combat in Korea for approximately 
three months and that he presently meets VA's definition of 
hearing impairment, as well as has been diagnosed as having 
tinnitus, he still cannot prevail on his claims since the 
only medical evidence regarding a nexus to service militates 
against the Veteran's claim.  

More specifically, while the April 2006 VA examiner stated 
that he was not able to provide the precise etiology of the 
Veteran's hearing loss and tinnitus without resorting to 
speculation, he did offer an opinion as to the probability 
that the Veteran's hearing loss and tinnitus are related to 
service.  In this regard, the examiner accurately reported 
the Veteran's military history as including exposure to 
significant acoustic trauma during the last 3 months of 
combat in Korea as well as training.  He also reported the 
Veteran's postservice noise exposure as including 50 years as 
a farmer and 8 years in manufacturing housing parts - window 
frames.  He noted that the Veteran also worked for 41 years 
as the owner/operator of a gas station and that additional 
noise exposure included noise from hunting with a deer rifle 
and shotgun.  Based on his examination of the Veteran and 
review of his medical history and claims file, the examiner 
opined that it was less likely than not that the Veteran's 
hearing loss was due, in part or whole, to acoustic trauma 
during military service.  He reasoned that the Veteran's 
history suggested a gradual onset of hearing loss after 
service beginning at least 4 to 10 years after discharge, and 
he pointed out that there was no documentation of hearing 
loss prior to 2001.  He also pointed out that there is no 
documentation of tinnitus prior to 2004.  He went on to 
explain that the current loss was most readily accounted for 
by post service noise exposure and age with post service 
occupational and recreational noise being the most 
significant factors.  There is no medical evidence that is 
contrary to this examiner's opinion.

While the Board has reviewed and acknowledges the Veteran's 
own statements that his hearing loss and tinnitus are the 
result of noise exposure in service, as a lay person he is 
not competent to provide evidence regarding a diagnosis or 
its etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  Consequently, the benefit-of-the-doubt 
rule does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


